Appeal by defendant from a judgment of the County Court, Nassau County, rendered August 10, 1961 after a jury trial, convicting him of grand larceny in the first degree (Penal Law, § 1293-a), and sentencing him to a term not to exceed five years. Judgment affirmed. In our opinion, the conviction is amply supported by the evidence. The witness who identified defendant as the driver of the stolen vehicle was positive in his identification; and any question as the credibility of such witness was for the jury to decide. Moreover, the direct evidence of defendant’s possession of the stolen vehicle, and of his unexplained presence therein justified the inference that defendant either stole the vehicle or knew that it was stolen (People v. Galbo, 218 N. Y 283). Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.